1

2

3

4

5
                             UNITED STATES DISTRICT COURT
6
                                    DISTRICT OF NEVADA
7
                                              ***
8
     BRETT COMBS,                                      Case No. 2:11-cv-00528-GMN-VCF
9
                                     Petitioner,
10         v.                                                        ORDER
11
     STATE OF NEVADA, et al.,
12
                                 Respondents.
13

14         Respondents’ unopposed motion for an extension of time (ECF No. 116) is
15   GRANTED nunc pro tunc, and the time for respondents to file a response to petitioner’s
16   motions to conduct discovery and for an evidentiary hearing (ECF Nos. 113 and 114) is
17   extended up to and including February 4, 2019.
18                DATED THIS February 2, 2019
19

20

21                                           _________________________________
                                               Gloria M. Navarro, Chief Judge
22                                             United States District Court

23

24

25

26

27

28

                                                   1
